659 N.W.2d 242 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST James J. BANG, a Minnesota Attorney, Registration No. 4467.
No. C9-91-445.
Supreme Court of Minnesota.
April 11, 2003.

ORDER
On September 5, 2002, the Director of the Office of Lawyers Professional Responsibility filed a petition seeking disciplinary action or transfer to disability inactive status of respondent James J. Bang.
The Director and respondent have entered into a stipulation in which the parties agree that respondent's current medical condition prevents respondent from competently representing clients. The parties jointly recommend the transfer of respondent to disability inactive status without further proceedings.
This court has reviewed the stipulation and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James J. Bang is transferred to disability inactive status effective immediately. During the period respondent is on disability inactive status, he may not render legal advice or otherwise engage in the practice of law. All further proceedings regarding the pending petition are stayed during the period of disability inactive status. Upon the filing of a petition for reinstatement to active status, the stay will automatically be lifted. The pending allegations of misconduct shall be considered in the reinstatement proceeding under Rules 18 and 28(d), Rules on Lawyers Professional Responsibility.
*243 BY THE COURT:
/s/ Paul H. Anderson
Association Justice